Citation Nr: 0628763	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

In the April 1998 rating decision, the RO denied TDIU.  The 
veteran disagreed with that denial and perfected an appeal 
with that denial.

In August 2000, the Board denied the claim of TDIU along with 
claims for earlier effective dates for the grant of service 
connection for a left little finger disability and for the 
assignment of a 70 percent evaluation for service-connected 
residuals of a gunshot wound of the left upper extremity.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In May 2001, the 
Court granted a motion of the Secretary of VA to vacate the 
Board decision and remand the matter for compliance with the 
newly-enacted Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)].

In March 2002, the Board again denied the claims.  The 
veteran appealed that decision to the Court and in March 
2003, the Court granted a joint motion to vacate the Board 
decision and remanded the matter for compliance with VCAA 
notice requirements as outlined in its decision in Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) and to further 
develop the veteran's TDIU claim.  The Board was specifically 
directed to afford the veteran proper VCAA notice and to 
further develop his TDIU claim by affording him a VA 
examination.  In September 2003, the Board remanded the 
claims to accomplish the Court's directives.

In December 2005, the Board denied the claims for earlier 
effective dates for the grant of service connection for a 
left little finger disability and for the assignment of a 70 
percent evaluation for service-connected residuals of a 
gunshot wound of the left upper extremity and remanded the 
TDIU claim for further development.  After this was 
accomplished, a supplemental statement of the case (SSOC) was 
issued in April 2006 by the VA Appeals Management Center 
(AMC) which continued the denial of TDIU.  In May 2006, a 
Deputy Vice Chairman of the Board denied the veteran's motion 
for reconsideration of the December 2005 Board decision.  

The issue of TDIU is once again before the Board.  In August 
2006, the veteran's case was advanced on the Board's docket.  
See 38 C.F.R. § 20.900(c).

Clarification of representation

Subsequent to the certification of appeal, the Board received 
correspondence from the veteran's representative indicating 
that they no longer hold power of attorney.  There is no 
indication that the veteran has revoked his representative's 
authority to act.  See 38 C.F.R. § 20.607 (2005).  

After an agency of original jurisdiction has certified an 
appeal to the Board, a representative may not withdraw 
services as a representative in the appeal unless good cause 
is shown on motion.  See 38 C.F.R. § 20.608(b) (2005).  
Therefore, the veteran's current representative, Military 
Order of the Purple Heart, remains his representative with 
respect to this appeal.

Issues not on appeal

As was described in the procedural history above, the Board 
denied the veteran's claims for earlier effective dates for 
the grant of service connection for a left little finger 
disability and for the assignment of a 70 percent evaluation 
for service-connected residuals of a gunshot wound of the 
left upper extremity in its December 2005 decision.  The 
veteran's motion for reconsideration of that decision was 
denied in May 2006.  Those two issues are accordingly not in 
appellate status before the Board at this time and will be 
discussed no further herein.

FINDINGS OF FACT

1.  The veteran's service-connected disabilities are the 
following: residuals of a gunshot wound to the left (minor) 
upper extremity, with compound comminuted fracture to the 
ulna, severe damage to Muscle Groups VI and VIII, radial 
nerve damage, and secondary fracture to the left fifth finger 
with ulnar nerve damage, rated as 70 percent disabling; and 
residuals of malaria, rated as noncompensable (zero percent) 
disabling.

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking TDIU.  In the interest of clarity, the 
Board will initially discuss certain preliminary matters. The 
Board will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, pursuant to the Board September 2003 remand the RO 
informed the veteran of VA's duty to assist him in the 
development of his claim in letters dated in February 2004, 
August 2004, and December 2005, which was specifically 
intended to address the requirements of the VCAA.  The August 
2004 and December 2005 VCAA letters from the RO notified the 
veteran of the evidence necessary to establish TDIU.   See 
the December 2005 VCAA letter, page 5; and the August 2004 
VCAA letter, page 5.  Accordingly, the veteran was informed 
of the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the February 2004 VCAA letter to 
inform VA of medical evidence pertaining to his service-
connected disabilities and to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his service-connected disabilities.  In the December 
2005 VCAA letter, the veteran was asked to authorize the 
release of recent private treatment records by submitting a 
VA Form 21-4142 for such records.  

Moreover, in the February 2004 VCAA letter, the veteran was 
informed that VA would be scheduling him for a medical 
examination.  [A VA examination regarding his unemployability 
was conducted in March 2004.]

As for evidence to be obtained by VA, the VCAA letters 
advised the veteran that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also informed that 
VA make reasonable efforts to get relevant records not held 
by a Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

Furthermore, in the August 2004 and December 2005 VCAA 
letters, the RO specifically informed the veteran to submit 
any evidence in his possession that pertained to his claim.  
The VCAA letters thus complied with the requirement of 
38 C.F.R. § 3.159(b)(1) to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim because the letters informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
as the veteran's claim was initially adjudicated by the RO in 
April 1998, prior to the enactment of the VCAA, compliance 
with the notice provisions of the VCAA was both a legal and 
practical impossibility.  VA's General Counsel has held that 
the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.  

The veteran's claim was readjudicated by the RO, following 
the issuance of VCAA letters in February 2004, August 2004, 
and December 2005, and after that the veteran was allowed the 
opportunity to present evidence and argument in response.  
See the SSOC's issued in March 2005 and April 2006.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) [timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as service 
connection has already been granted for the service-connected 
disabilities.  Moreover, as explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to his current level of disability.  
Additionally, the AMC addressed elements (4) and (5) in the 
April 2006 SSOC.  Because the Board concludes below that the 
claim for TDIU is denied, any question as to the appropriate 
effective date to be assigned for TDIU is rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran]. 

In addition, it is clear that the veteran has been made amply 
aware of the provisions of the VCAA over the lengthy course 
of this appeal.  Indeed, the Court's May 2001 and March 2003 
Orders were based, at least in part, on the VCAA.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes service medical 
records, VA and private medical records, and reports of VA 
examinations, which will be described below.

The only purpose of the December 2005 Board remand was to 
obtain recent private medical records.  The AMC wrote to the 
veteran in December 2005 and asked him to submit or authorize 
the release of such records.  The veteran responded not by 
submitting such records or authorizing their release, but 
rather by submitting additional copies of evidence that had 
already been considered.  Moreover, in April 2006, he 
indicated that he had no additional information or evidence 
to submit.

The Board notes that the veteran has failed to cooperate with 
VA's attempt to obtain his recent treatment records, as 
directed by the Board in the December 2005 remand.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) [holding that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence"].  No further 
development with regard to these records is necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.  
In fact, the veteran's representative in various statement 
has indicated that the veteran was satisfied with the 
evidence of record and sought no further assistance as 
contemplated by the VCAA.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He has 
retained the services of a representative.  He did not 
request a hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2005).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2005).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese, 7 Vet. App. 
at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

At the outset of its analysis, the Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

Schedular basis

The veteran's service-connected disabilities are the 
following: residuals of a gunshot wound to the left (minor) 
upper extremity, with compound comminuted fracture to the 
ulna, severe damage to Muscle Groups VI and VIII, radial 
nerve damage, and secondary fracture to the left fifth finger 
with ulnar nerve damage [collectively, the "left upper 
extremity disability"], rated as 70 percent disabling; and 
residuals of malaria, rated as noncompensably (zero percent) 
disabling.

The veteran has one disability which is 70 percent disabling.  
Therefore, his service-connected disabilities meet the 
schedular criteria for consideration of TDIU.  The question 
before the Board, therefore, is whether he is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities  

At the outset of its discussion, the Board notes that there 
is no competent medical evidence that the veteran has current 
residuals of malaria, and the veteran has not asserted 
otherwise.  Thus, the Board's inquiry will be directed 
towards the effect that the service-connected left upper 
extremity disability has on his employability.  

The veteran is currently retired and is 84 years old.  The 
veteran's career was in accounting, and he completed high 
school and had additional accounting training.  He is right-
handed.  See 38 C.F.R. § 4.69 (2005) [a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes, and only one extremity is to be considered 
major].

The veteran alleges that he quit his job in 1982 because of 
left fifth finger pain and that his left upper extremity 
disability precludes him from working.  The Board does not 
dispute that the veteran, who was 60 years old in early 1982, 
may have decided to stop working because of symptomatology 
from the left upper extremity disability.  However, the 
question is whether the veteran's service-connected left 
upper extremity disability impedes his ability to follow a 
substantially gainful occupation, not whether the veteran no 
longer desired to work because of his service-connected 
disabilities.

The January 1998 VA examiner addressed whether the left upper 
extremity disorder, other than the left fifth finger 
disability, significantly interfered with employment (at the 
time, service connection had not been granted for the left 
fifth finger disability).  The January 1998 VA examiner noted 
that the left upper extremity disorder, other than the left 
fifth finger disability, did not interfere with his ability 
to be an accountant.  That examiner added that although the 
left upper extremity disorder had been unresponsive to most 
treatment, the veteran was able to have a productive life 
working as a chief accountant for a number of years and 
working as a bookkeeper until his retirement.  

By the time of the March 2004 VA examination, service 
connection had been granted for the left fifth finger 
disability, and that VA examiner addressed whether the left 
upper extremity disability in its entirety interfered with 
employment.  The March 2004 VA examiner stated that the 
veteran would "definitely" have no problem with performing 
a sedentary job.  The basis of that examiner's opinion was 
the following: the veteran had a past career in accounting, 
his cognitive functioning is normal, he is right-handed, and 
that he still uses his right hand to write and punch a 
keyboard.  

The March 2004 VA examiner indicated that the veteran would 
not be able to do any heavy manual labor that involved using 
both upper extremities.  The examiner stated that the veteran 
could do light physical work, as long as it involved only the 
right upper extremity and not both upper extremities.  The 
examiner added that the veteran's reports of constant pain in 
the left elbow and little finger at a level of 8 on a scale 
of 1 to 10 was "questionable", since that level of pain was 
not evidenced on physical examination.

In short, VA examination reports indicate that the veteran 
could perform his chosen occupation, accounting and 
bookkeeping, even with limitations caused by his service-
connected left upper extremity disability.  Moreover, the 
examiners have indicated that the veteran could perform most 
if not all non-sedentary occupations.

The veteran has submitted various private medical records 
concerning his left upper extremity disability.  While these 
records show that the veteran has some industrial impairment 
from the left upper extremity disability, these records do 
not reflect that the left upper extremity disability impedes 
his ability to follow a substantially gainful occupation.

The Board wishes to make it clear that the veteran's service-
connected left upper extremity disability in its totality 
undoubtedly interferes with his industrial capacity.  
However, any such interference is reflected in the 70 percent 
disability rating that is currently assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2005).  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  As discussed above, the question 
before the Board is whether the service-connected disability 
makes it impossible for the veteran to follow a substantially 
gainful occupation.  Manifestly, the service-connected 
disability does not make it impossible for the veteran top 
perform tasks such as accounting and bookkeeping.  

For his part, the veteran contends that he cannot work due to 
his left upper extremity disability.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  In this case, the totality of the 
evidence, including assessments by VA and medical evidence 
submitted by the veteran himself, clearly demonstrates that 
the veteran is not precluded from working due to his service-
connected disabilities.  There record does not contain any 
medical opinion which indicates that the veteran is precluded 
from working due to the injury to his non-dominant extremity.  
Thus, although the Board has taken the veteran's statements 
into consideration, it attaches relatively little weight of 
probative value to the veteran's own self- assessment.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

In short, the Board finds that sedentary employment is 
"realistically within the physical and mental capabilities" 
of the veteran.  See Moore, 1 Vet. App. at 359.  Therefore, 
the Board concludes that the veteran's service-connected 
disabilities do not affect his ability to secure and follow a 
substantially gainful occupation.  
See 38 C.F.R. § 4.16(a) (2005).

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  Thus, 
extraschedular consideration under 38 C.F.R. § 4.16 (b) does 
not have to be addressed by the Board in the instant case 
because 38 C.F.R. § 4.16 (a) is applicable.



Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a total disability rating on the 
basis of individual unemployability due to service-connected 
disabilities.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


